Citation Nr: 1741609	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial compensable ratings for residual scarring from rotator cuff repair of the left and right shoulders.

2.  Entitlement to a disability rating in excess of 10 percent residual scarring from rotator cuff repair of the left and right shoulders.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January 1953 to December 1956 and March 1957 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the Appeal to Board of Veterans Appeals (VA Form 9) received in August 2015, the Veteran requested a videoconference before a member of the Board.  In August 2016, the Veteran withdrew this request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board is granting a 10 percent rating for residual scarring from rotator cuff repair of the left and right shoulders and the issue of a higher rating for this disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's post-operative scarring of the left and right shoulders is tender.


CONCLUSION OF LAW

The criteria for a 10 percent rating, and no higher, for residuals of the surgical scarring from rotator cuff repair of the left and right shoulders have been met, since December 26, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that the currently assigned noncompensable evaluation for the post-operative scars resulting from rotator cuff repair to the left and right shoulders does not adequately reflects the severity of this disability.  The Veteran contends that the VA examination conducted in April 2013 did not adequately describe the functional limitations caused by his scarring or adequately detail the physical dimensions of his scarring.  

The RO granted a noncompensable evaluation for the residuals of the surgical scarring from rotator cuff repair of the left and right shoulders.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   See also Fenderson v. West, 12 Vet. App. 119 (1999) concerning initial and staged ratings.

As the Veteran underwent surgery the Board has also considered whether any surgical scarring warranted a separate compensable evaluation.  Residual superficial scarring resulting from the injury must be poorly nourished with repeated ulceration, or tender and painful on objective demonstration for a 10 percent rating.  38 C.F.R. Part 4, § 4.117, Diagnostic Codes 7803, 7804.  Scars may also be rated on limitation of function of the part affected.  See 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805. 

The April 2013 VA examination report noted 10 cm linear scars present over the shoulders.  These scars were not shown to be unstable, tender, painful, or of a size to warrant a compensable evaluation in subsequent VA examinations.  However, in his NOD, the Veteran described his postoperative scarring as painful.  The Board finds the Veteran to be credible.  Therefore, a 10 percent rating is warranted, effective from December 26, 2012.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

In light of the need for additional VA examination the Board will remand the case to determine if a higher rating is warranted.  


ORDER

A 10 percent rating, but not higher, for residual scarring from rotator cuff repair of the left and right shoulders is granted from December 26, 2012, forward.


REMAND

As noted above, in the May 2013 NOD, the Veteran contends that the VA examination conducted in April 2013 did not adequately describe the functional limitations caused by his scarring or adequately detail the measurements of his scarring.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination to determine the severity of the residual scarring. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability on appeal. 

2. After the above development has been completed, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


